Citation Nr: 1710594	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lower back condition.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an upper back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1991 to June 1992; and from April 1993 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh.  In April 2015, the Board remanded the matters on appeal. 
	
The Board now hereby REMANDS this appeal to the Agency of Original Jurisdiction (AOJ) for a complete record on matters related to evidence recently submitted.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted lay evidence regarding his hearing on disability benefits before the Social Security Administration (SSA) and his favorable SSA Notice of Decision in July 2013.  However, review of the claims file does not reveal an effective attempt to obtain the official SSA hearing transcript or related medical records from that agency.  The Veteran also submitted a January 2015 letter in effect authorizing VA to obtain and review his SSA records with regard to VA claims.

The 2013 SSA Decision cites to supporting medical records for the Veteran that appear relevant to the current appeal but were not included with the SSA Decision.  These include, but are not necessarily limited to the following exhibits: a state agency medical consultant's physical assessment; and several other medical evidence apparently documenting diffuse myalgias and arthralgias of the neck and back; X-rays of lumbar disc bulging; and evidence related to joint pain in the spine consistent with diagnoses of fibromyalgia and chronic back pain.



When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting these records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when there exists a reasonable possibility the records could help the veteran substantiate his claim for benefits); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments); see also 38 C.F.R. § 3.159(c).  The duty to assist a claimant in obtaining records held by the SSA extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (VA must request SSA records, as SSA based its award of benefits on the same condition for which the veteran sought VA benefits).

Accordingly, the case at hand is REMANDED for the following actions:

1.  Attempt to obtain all pertinent records in the possession of the SSA.  All efforts made to obtain the records identified above and all responses received are to be documented. If the records sought are unavailable, notify the Veteran of the efforts made to obtain such records and provide an explanation of the reasons for the unavailability. 

2.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

